C$ unless otherwise stated For Immediate Release March 19, 2010 Manulife Financial Files 2009 Audited Annual Financial Statements and related MD&A · Confirms 2009 results · Updates estimates for Adjusted Earnings from Operations · Updates progress on hedging Toronto -Manulife Financial Corporation has filed its 2009 audited annual financial statements for the year ended December 31, 2009 and related MD&A with securities regulators, including with theCanadian Securities Administrators and with the U.S. Securities and Exchange Commission on Form 40-F. This information is available on the Company’s website at www.manulife.com.
